DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 4 NOV 2022 election (REM pages 7-8) without traverse of Species I, claims 1-20, is acknowledged. In light of applicants’ preliminary amendment, the 9 SEP 2022 Species restriction requirement is hereby withdrawn. In view of the withdrawal of the Species restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Continuity Information
The instant application is a continuation of 16272944, now U.S. Patent Number 11075199 (methods), which is a division of 15631000, now U.S. Patent Number 10204905 (semiconductor structure).
Domestic Benefit
15631000 claims priority from provisional application 62490020, filed 25 APR 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 JUL 2021 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CHIANG et al. (US 20150187634; below, “CHIANG”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 11, CHIANG, in FIGS. 1, 13, and related text, e.g., FIGS. 2-11, Abstract, paragraphs [0001] to [0041], claims 1-6 and 21-34, discloses an IC structure comprising:

    PNG
    media_image1.png
    453
    492
    media_image1.png
    Greyscale

a first isolation region (212b) and a second isolation region (212a) in a substrate (204);
a plurality of first fins (210b) arranged at a first fin density (Giving the not-in-specification term “fin density” its broadest reasonable interpretation consistent with the specification, the quantity of CHIANG’s 210b per unit area satisfies this element. MPEP §§ 2111 and 2131.), the plurality of first fins (210b) extending a first height (H2) above the first isolation region (212b);
a plurality of second fins (210a) arranged at a second fin density greater than the first fin density, the plurality of second fins (210a) extending a second height (H1) above the second isolation region (212a), the second height (H1) being shorter than the first height (H2);
a first gate structure (220 of 204b) over the plurality of first fins (210b); and
a second gate structure (220 of 204a) over the plurality of second fins (210a).
Thus, CHIANG anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that CHIANG’s IC structure cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of CHIANG because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 12, CHIANG discloses the IC structure of claim 11, wherein the first isolation region (212b) has a top surface lower than a top surface of the second isolation region (212a) (e.g., FIG. 13).
RE 13, CHIANG discloses the IC structure of claim 11, wherein the plurality of first fins (210b) comprise silicon fins (e.g., [0015]).
RE 14, CHIANG discloses the IC structure of claim 11, wherein the plurality of second fins (210a) comprise silicon fins (e.g., [0015]).
RE 15, CHIANG discloses the IC structure of claim 11, wherein the plurality of first fins (210b) and the plurality of second fins (210a) comprise a same material (e.g., [0015]).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 9418994; below, “Chao” – 2 JUL 2021 IDS noted reference) as evidenced in or in view of CHEN et al. (20170005005; below, “CHEN” – 2 JUL 2021 IDS noted reference). MPEP § 2143(A)-(G).
RE 1, Chao, in FIGS. 1 to 6F and related text, e.g., ABSTRACT, columns 1 to 12, discloses an integrated circuit (IC) structure comprising:
a first transistor (part of 100) within a first region (20) of a substrate (102), the first transistor (part of 100) comprising a channel region in a first fin (110b) extending from the substrate (102), a first gate structure (220b [Wingdings font/0xE0] 142) extending across the channel region in the first fin (110b), and first source/drain regions (130) on opposite sides of the first gate structure (142); and

    PNG
    media_image2.png
    629
    969
    media_image2.png
    Greyscale

a second transistor (part of 100) within a second region (10) of the substrate (102), the second transistor (part of 100) comprising a channel region in a second fin (110a) extending from the substrate (102), a second gate structure (220a [Wingdings font/0xE0] 142) extending across the channel region in the second fin (110a), and second source/drain regions (130) on opposite sides of the second gate structure (142), an upper portion of the second gate structure (142) has a uniform width as a distance from the substrate (102) decreases, and a lower portion of the second gate structure (142) has (see CHEN for: a width decreasing as a distance from the substrate (102) decreases).
Chao discloses the claimed invention except for a width decreasing as a distance from the substrate decreases.
CHEN, in FIGS. 1 to 5C and related text, e.g., ABSTRACT, paragraphs [0001] to [0084], teaches a width decreasing as a distance from the substrate decreases (FIG. 2M).
    PNG
    media_image3.png
    948
    734
    media_image3.png
    Greyscale
 Rejection of claim 1 and its dependents (2-10) is based on the combined teachings of Chao and CHEN.
It would have been obvious … to modify Chao as taught by CHEN. This is because the modification provides an IC structure with reduced gate size and increased layout density (see CHEN [0003]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, modified Chao discloses the IC structure of claim 1, further comprising:
a first isolation region (120) in the first region (20) of the substrate (102), the first fin (110b) having a top surface higher than a top surface of the first isolation region (120) by a first distance (H2); and
a second isolation region (120) in the second region (10) of the substrate (102), the second fin (110a) having a top surface higher than a top surface of the second isolation region (120) by a second distance (H1) less than the first distance (H2).
RE 3, modified Chao discloses the IC structure of claim 1, further comprising:
a first isolation region (120 in 20) laterally surrounding a lower portion of the first fin (110b); and
a second isolation region (120 in 10) laterally surrounding a lower portion of the second fin (110a), the second isolation region (120 in 10) having a thickness greater than a thickness of the first isolation region (120 in 20) (e.g., FIG. 2H).
RE 4, modified Chao discloses the IC structure of claim 3, wherein the first isolation region (120 in 20) comprises silicon oxide (e.g., col. 4, lns. 51-56).
RE 5, modified Chao discloses the IC structure of claim 3, wherein the second isolation region (120 in 10) comprises silicon oxide (e.g., col. 4, lns. 51-56).
RE 6, modified Chao discloses the IC structure of claim 3, wherein the first isolation region (120 in 20) and the second isolation region (120 in 10) comprise a same material (e.g., col. 4, lns. 51-56).
RE 7, modified Chao discloses the IC structure of claim 1, wherein a topmost position of the first source/drain regions (130) is lower than a topmost position of the second source/drain regions (130) (e.g., col. 8, lns. 27-36 – Source/drain region deposition by selective epitaxial growth is parametrically controlled. A result-effective variable, e.g., deposition/growth time, involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)). Applicants are reminded that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 8, modified Chao discloses the IC structure of claim 1, wherein the first gate structure (142) is a metal gate structure (142) (col. 9, lns. 50-60).
RE 9, modified Chao discloses the IC structure of claim 1, wherein the second gate structure (142) is a metal gate structure (142) (col. 9, lns. 50-60).
RE 10, modified Chao discloses the IC structure of claim 1, wherein the first gate structure (142) and the second gate structure (142) comprise a same material (col. 9, lns. 50-60).
RE 16, Chao, in FIGS. 1 to 6F and related text, e.g., ABSTRACT, columns 1 to 12, discloses an IC structure comprising:
a first isolation region (120) and a second isolation region (120) in a substrate (102);
a first fin (110b) protruding from the first isolation region (120) by a first height (H2);
a second fin (110a) protruding from the second isolation region (120) by a second height (H1) less than the first height (H2);
first source/drain epitaxial structures (130) on the first fin (110b);
second source/drain epitaxial structures (130) on the second fin (110a);
a first gate structure (220b) between the first source/drain epitaxial structures (130); and
a second gate structure (220a) between the second source/drain epitaxial structures (130), the second gate structure (220a) having an upper portion and a lower portion below the upper portion, (see CHEN for: the lower portion having a width decreasing along a direction away from the upper portion).
Chao discloses the claimed invention except for the lower portion having a width decreasing along a direction away from the upper portion.
CHEN, in FIGS. 1 to 5C and related text, e.g., ABSTRACT, paragraphs [0001] to [0084], teaches a gate electrode (146) having a lower portion having a width decreasing along a direction away from an upper portion (FIG. 2M). Rejection of claim 16 and its dependents based on the combined teachings of Chao and CHEN.
It would have been obvious … to modify Chao as taught by CHEN. This is because the modification provides an IC structure with reduced gate size and increased layout density (see CHEN [0003]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 17, modified Chao discloses the IC structure of claim 16, wherein a bottommost position of the first gate structure (220b) is lower than a bottommost position of the second gate structure (220a) (e.g., FIG. 5B).
RE 18, modified Chao discloses the IC structure of claim 16, wherein the first source/drain epitaxial structures (130) have a different lattice constant than the first fin (110b) (e.g., col. 8, lns. 27-32).
RE 19, modified Chao discloses the IC structure of claim 16, wherein the second source/drain epitaxial structures (130) have a different lattice constant than the second fin (110a) (e.g., col. 8, lns. 27-32).
RE 20, modified Chao discloses the IC structure of claim 16, wherein the first isolation region (120) and the second isolation region (120) comprise oxide (e.g., col. 4, lns. 51-56).
Claims 1-20 are rejected.
Conclusion
The prior art made of record and not relied upon, LI (US 20180197786), is considered pertinent to applicants’ disclosure. LI does not teach, inter alia, wherein when measured in a direction parallel with a longitudinal axis of the second fin, an upper portion of the second gate structure has a uniform width as a distance from the substrate decreases, and a lower portion of the second gate structure has a width decreasing as a distance from the substrate decreases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815